Citation Nr: 1609425	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and an anxiety disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1952 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As will be discussed in detail below, the Veteran filed a request to reopen the previously denied claim for entitlement to service connection for an acquired psychiatric disorder.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including anxiety.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously-adjudicated matter.

The Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final rating decisions - that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  He has consistently endorsed symptoms of depression, sleep issues, anger problems, and recurring distressing dreams of the stressor events, since filing his initial claim in 2009.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 2010, service connection for an acquired psychiatric disability was denied on the basis that the disability was not related to his active service, and that the Veteran did not have a diagnosis of PTSD.
 
2.  Evidence received since the March 2010 rating decision denying service connection for an acquired psychiatric disability includes VA treatment records, private treatment records, and lay statements; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.
 
3.  The preponderance of the evidence of record establishes that the Veteran's current anxiety disorder is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The March 2010 RO decision that denied service connection for an acquired psychiatric disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104(a), 20.302(a), 20.1103 (2015). 
 
2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  The criteria for service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and an anxiety disorder, in March 2012.

At the time of his last final denial (March 2010), evidence of record included VA and private medical treatment records, VA examinations and service treatment records.

Since the last final denial, evidence added includes the Veteran's statements, and additional VA and private treatment records.

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and an anxiety disorder, is reopened.

Service Connection

The Veteran claims service connection for an acquired psychiatric disability related to his active military service.  He specifically asserts that he has PTSD and anxiety stemming from his fear of repeated attacks and being shot at while in Korea, disposing of dead bodies of Korean soldiers and civilians in a mass grave, and incoming fire from planes flying overhead.  The Veteran claims that he was in regular fear for his life and the enemy soldiers.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a) .

The chronic diseases, per se, listed in § 3.309(a) include psychoses, though not also neuroses, and will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-V); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) are silent for the diagnosis or treatment of a psychiatric disability.  His May 1955 separation examination showed no psychiatric problems.
  
The Veteran's VA treatment records from July 2001 to September 2015 show that the Veteran's treating psychologist has diagnosed him with PTSD and major depressive disorder for treatment purposes, per the DSM-IV criteria.  See March 20, 2009 VA treatment notes.  VA records prior to March 2009 (which start in July 2001) showed a diagnostic impression of PTSD and depression, but none of the treatment records show what criteria were used to diagnose the Veteran.  In fact, the Veteran's treatment notes show "probably PTSD" in June 2006 and he started testing positive for PTSD on a screening tool beginning in June 2007.  While a December 2007 treatment note showed that the Veteran tested positive for PTSD on a PTSD screening tool, the screening physician noted that the "PTSD screen [was] positive but [was] not related to combat."  (Two days later, the PTSD was deemed "related to combat.")  

The physician also noted that the Veteran's PTSD was "secondary to military exposure in Korea, former KMAG unit 1950s."  The March 2009 diagnosis appears to be the first time that PTSD was diagnosed.  After that, the diagnosis was confirmed in May 2010 by the Veteran's treating psychiatrist, as "PTSD chronic, combat related."  

A February 2010 VA examiner opined that while the Veteran did not meet the criteria for PTSD, he did meet the criteria for an anxiety disorder not otherwise specified (NOS), and that this anxiety disorder was the result of combat in the Korean War.  The examiner reasoned that there was no evidence of a post-military stressor.

A February 2013 VA examiner related that the Veteran did not meet a diagnosis of PTSD that confirmed to the DSM-IV criteria.  The examiner diagnosed the Veteran with depressive disorder NOS.  The examiner noted that the Veteran's stressor of seeing many of his comrades killed was related to fear of hostile military or terrorist activity.  

Research performed for VA was unable to confirm the Veteran's stressors.  See December 2009 DPRIS response.  Despite the lack of confirmation of the Veteran's stressors, the Board hereby finds that under the relaxation of evidentiary standards for establishing in-service stressors in claims, the Veteran's stressors of fearing for his life every day in Korea and fearing being captured or shot at constituted "fear of hostile military or terrorist activity," and the Veteran's Korean Service Medal made his statements credible as they were consistent with the circumstances of his service.  Confirming stressful events from over one-half century ago is, at best, a difficult proposition.  

The Veteran was first diagnosed with PTSD in March 2009, and that diagnosis has been confirmed on multiple occasions by the Veteran's treating psychologists at VA and related to his active service in Korea (it is "chronic, combat related.").  While the VA medical examiners opined that the Veteran did not meet the diagnostic criteria for PTSD, the February 2010 examiner opined that the Veteran's anxiety disorder was related to his service in Korea.  

In sum, while not all the medical opinions on record agree that the Veteran's acquired psychiatric disability is related to his active service, several of the Veteran's treating psychiatrists and a VA examiner have opined that his diagnosed psychiatric disability is related to his experiences in Korea, and those experiences are shown to include fear of hostile military or terrorist activity.  

The Board finds that those medical opinions are the most probative evidence of record and establish that the Veteran has an acquired psychiatric disability that is etiologically related to, or the result of, the fear of hostile military or terrorist activities in active service.  He is shown to have feared being killed by the enemy while stationed in Korea.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for an acquired psychiatrist disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric disability is granted. 



______________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


